           Case 1:21-cv-00571-PB Document 1 Filed 06/29/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF NEW HAMPSHIRE

  Alieu Sheriff, individually, and           §
  Zuliatu A. Sesay                           §
                                             §
                 Plaintiffs                  §
                                             §
                                             §
                                             §
                                             §
                                             §
                                             §
                                             §          Civil Action No.
                  vs.
                                                      Jury Trial Demanded
                                             §
  FOUR COUSINS BURGERS                       §
  AND FRIES OF NH, LLC,                      §
  D/B/A FIVE GUYS                            §
                                             §
                 Defendant                   §


                        PLAINTIFF’S ORIGINAL COMPLAINT


Alieu Sheriﬀ, individually and Zuliatu A. Sesay ﬁle Plaintiﬀ’s Original Complaint against Four

Cousins Burgers and Fries of NH, LLC, d/b/a Five Guys, its oﬃcers, agents, employees, and

representatives (Defendant) and would respectfully show the court the following:

                                 PARTIES, JURISDICTION

     1.    �e plaintiﬀ Alieu Sheriﬀ is a citizen of Massachusetts and resides at 605 Truman Man

Highway, Apt. C13, Hyde Park, MA 02136

     2.    �e plaintiﬀ Zuliatu A. Sesay is the wife of Alieu Sheriﬀ and also resides at 605 Truman

Man Highway, Apt. C13, Hyde Park, MA 02136




                                                 1
            Case 1:21-cv-00571-PB Document 1 Filed 06/29/21 Page 2 of 5




      3.    �e Defendant Four Cousins Burger and Fries of NH, LLC, d/b/a Five Guys, is a limited

liability company registered in the State of New York, at 173 Whippoorwill Road, Hillside, NY,

12529 and does business in the State of New Hampshire at 120 Laconia Rd. Suite 510, Tilton, NH.

      4.    �e amount in controversy is in excess of $75,000.00

      5.    �is Court has jurisdiction pursuant to 28 U.S.C. §1332(a), diversity of citizenship.

                                               FACTS

      6.    On September 7, 2018 the plaintiﬀ Alieu Sheriﬀ was employed by Reinhart Food

Service, LLC, which supplies food products to the defendant for use in its business.

      7.    �e plaintiﬀ’s job was to drive a truck and deliver food products to customers of

Reinhart.

      8.    On September 7, 2018, the plaintiﬀ was scheduled to drive to the defendant’s location

in Tilton and deliver food products there.

      9.    �e plaintiﬀ was scheduled to arrive very early in the morning, and for that reason had

been provided with keys to the defendant’s building, which would be locked.

     10.    �e plaintiﬀ had made similar deliveries on previous occasions, without incident.

     11.    �e defendant was at all times as described herein acting through individuals who were

its agents and employees.

     12.    �e defendant was aware of the plaintiﬀs scheduled delivery, and its approximate time.

     13.    When the plaintiﬀ arrived at the defendant’s building, he unlocked the door and entered,

looking down and reaching for his hand held computer in his belt as he did so, to conﬁrm his

arrival.

     14.    When the plaintiﬀ looked up, he found himself face to face with a man pointing a gun

at him, and another carrying what appeared to be a machete.



                                               —2—
            Case 1:21-cv-00571-PB Document 1 Filed 06/29/21 Page 3 of 5




     15.    �ese two men were employees and/or agents of the defendant.

     16.    �e plaintiﬀ realized that if he had not looked up when he did, he would have been

attacked, in the belief that he was reaching for a weapon.

     17.    �e plaintiﬀ explained who he was and the purpose of his visit, and then was allowed

to ﬁnish his delivery.

     18.    �e plaintiﬀ ﬁnished his route that day but has been unable to work since.

     19.    �e plaintiﬀ was born in Sierra Leone, and as a young boy witnessed the brutal murder

of his father and two uncles with guns and machetes, by anti-government rebels.

    20.     �e plaintiﬀ was able to emigrate to the United States and has become a U.S. citizen

and has been gainfully employed, with a family of three children, for many years.

     21.    �e shock and trauma of his encounter with the two employees of the defendant has

caused the re-emergence of the plaintiﬀ’s childhood trauma, resulting in severe post traumatic

stress disorder.




                                         NEGLIGENCE

    22.     �e allegations of paragraphs 1-21 are incorporated herein by reference.

    23.     �e defendant owed a duty to those lawfully entering its premises, including delivery

persons like the plaintiﬀ to use due care to keep its premises free of hazards, including persons

with dangerous weapons, or to warn those entering the premises of the presence of said hazards.

    24.     �e defendant also owed a duty to use due care in the supervision, training, and

instruction provided to its employees and agents, to make them aware of scheduled visits by

vendors and others with lawful access to its premises, to prevent them from alarming or harming

said visitors.



                                               —3—
                Case 1:21-cv-00571-PB Document 1 Filed 06/29/21 Page 4 of 5




    25.         �e defendant breached these duties and otherwise failed to act as a reasonably prudent

property owner and employer.

    26.         �e defendant’s employees and or agents, who were on the premises at the time in

question, also owed a duty of due care, to refrain from carrying and displaying dangerous and

frightening appearing weapons without any provocation and/or without taking reasonable steps to

investigate the plaintiﬀ’s identity and purpose for being the defendant’s property.

                                              CAUSATION

     27.           �e allegations in paragraphs 1-26 are incorporated herein by reference.

     28.           It was or should have been reasonably foreseeable to the defendant and its

employees and agents that a person such as the plaintiﬀ who was allowed and required to lawfully

enter its premises in the late night, early morning hours would suﬀer harm as a result of

unexpectedly and suddenly encountering two armed men, with their weapons directed at him.

     29.           �e defendant’s conduct did cause great emotional and physical harm to the

plaintiﬀ’s mind and body, which continues and is likely to be permanent.

     30.            �e defendant’s conduct has also caused the plaintiﬀ ﬁnancial harm, due to his

need for medical and psychiatric care and his inability to work.

                                       LOSS OF CONSORTIUM

          31.      �e allegations of paragraphs 1-30 are incorporated herein by reference.

          32.      At all relevant times the plaintiﬀ Zuliatu A. Sesay has been married to the

plaintiﬀ Alieu Sheriﬀ.

          33.      As a result of the defendant’s breaches as aforesaid, and the resulting harm to the

plaintiﬀ Alieu Sheriﬀ, the plaintiﬀ Zuliatu A. Sesay has been deprived of her husband’s love,

companionship, aﬀection and other elements of the right of consortium.



                                                   —4—
           Case 1:21-cv-00571-PB Document 1 Filed 06/29/21 Page 5 of 5




WHEREFORE, the plaintiﬀs request a jury trial, and seek damages as allowed under the laws of

the State of New Hampshire, including interest and costs.




                             Respectfully Submitted,
                             Alieu Sheriﬀ and Zuliatu A. Sesay,

                             By �eir Counsel,


                             /s/ Leslie C. Nixon________
                             Leslie C. Nixon
                             �e Nixon Law Firm, PLLC
                             New Hampshire State Bar No: 1880
                             77 Central St.
                             Manchester, NH 03101
                             Telephone: (603)669-7070
                             E-mail: LNixon@davenixonlaw.com




                                             —5—
